Citation Nr: 1307900	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to December 1858, and from January 1959 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD, and assigned an initial 30 percent evaluation, effective from August 23, 2005.  The Veteran appeal for a higher rating.  

In December 2009, June 2011, and July 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this claim was most recently remanded by the Board in July 2012; the following development was requested at that time: (1) contact the Veteran and obtain a VA Form 21-4142 for Dr. E.W.H. of the Goldsboro Clinic, as the previous VA Form 21-4142 submitted in May 2012 had expired; (2) obtain relevant treatment records from Fayetteville VAMC since July 2007; and (3) return the April 2012 VA Compensation and Pension examination report to the examiner for an addendum report, and specifically, to provide a Global Assessment of Functioning (or, GAF) score for PTSD only, and to provide an opinion as to whether employment was feasible due solely to the symptoms of the service-connected PTSD regardless of the fact that the Veteran is retired. 

In July 2012, the AMC sent the Veteran letter requesting that he submit a valid VA Form 21-4142 in order to obtain treatment records from Dr. E.W.H. (Remand Directive #1).  The Veteran was advised that while VA would request the private treatment records, it was ultimately his responsibility to make sure such evidence was received.  

A second, follow-up letter was sent to the Veteran in August 2012.  No direct response from the Veteran was received.  

In January 2013, the AMC issued a supplemental statement of the case (SSOC) and enclosed an SSOC notice response form. 

In January 2013, the Veteran submitted the notice response form and declared that he had no other information or evidence to submit, and requested that his case be returned to BVA for further appellate consideration.  To date, despite the AMC's compliance with the Board's remand directive, the record does not contain a valid/current VA Form 21-4142 for treatment from Dr. E.W.H. However, as this claim is already being remanded for other reasons explained below, the Veteran should be afforded a final opportunity to submit the appropriate release form such private treatment.  

With respect to Remand Directive # 2 above, the Board notes that the Veteran's VA treatment records, from 2007 to the present (2012), have been associated with the Veteran's Virtual VA claims file. 

With respect to Remand Directive #3, however, there is no indication that the AMC/RO attempted to obtain an addendum opinion to the April 2012 VA examination.  In other words, the RO did not comply with the remand instructions in either the June 2011 or July 2012 remand, both of which requested a GAF as to PTSD and an opinion as to employability.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the April 2012 VA examination was clearly never returned to the VA examiner for an addendum opinion, the claim must be returned to the AMC/RO for the requested opinion(s).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1. Contact the Veteran and afford him another opportunity to submit a valid/current VA Form 21-4142 for Dr. E.W.H. of the Goldsboro Clinic since November 2009.  Again explain to the Veteran that the time limit for utilizing the VA Form 21-4142 submitted to the RO in May 2012 has expired. 

2. Thereafter, return the April 2012 VA Compensation and Pension (C&P) examination report to the examiner for an addendum report addressing the following:

(i) provide a GAF score for PTSD only; and

(ii) provide an opinion as to whether employment is feasible due solely to the symptoms of the service-connected PTSD, regardless of the fact that the Veteran is retired. 

Complete rationale for any opinion offered should be set forth in the report provided, together with citation to the pertinent and support record. 

3. After the above actions and development have been completed, to the extent possible, readjudicate the claim for entitlement to an initial rating in excess of 30 percent for PTSD in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplement Statement of the Case and afforded the requisite opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


